EXHIBIT 10.2

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (“this Third Amendment”) is made as of
June 30, 2008, by and between ARE-QRS CORP., a Maryland corporation, having an
address at 385 E. Colorado Blvd., Suite 299, Pasadena, California 91101
(“Landlord”), and EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC., formerly known
as Emergent Immunosolutions Inc. and as successor in interest to Antex
Biologics, Inc., a Delaware corporation, having an address at Suite 100, 300
Professional Drive, Gaithersburg, Maryland 20879 (“Tenant”).

 

RECITALS

 

A.     Landlord and Tenant have entered into that certain Lease (“Original
Lease”) dated as of December 1, 1998, as amended by a First Amendment to Lease
dated as of September 30, 2004 (“First Amendment”), and a Second Amendment to
Lease dated as of March 31, 2008 (“Second Amendment”; the Original Lease, the
First Amendment, and the Second Amendment are hereinafter collectively referred
to as the “Lease”), wherein Landlord leased to Tenant certain premises
(“Premises”) located at 300 Professional Drive, Gaithersburg, Maryland 20879, as
more particularly described herein and in the Lease. The Premises contain
approximately 24,164 rentable square feet on the 1st floor of the Building
(“First Floor Space”) and approximately 12,252 rentable square feet comprising
the Expansion Space located on the 2nd floor of the Building.

 

B.        Landlord and Tenant intended that the Second Amendment apply only to
the First Floor Space and not to the Expansion Space. As a result, that portion
of the Lease applicable to the Expansion Space expires on November 30, 2008.
Tenant now desires to extend the term of the Lease applicable to the Expansion
Space for a period of 1 year so that it will expire on November 30, 2009, the
expiration date of that portion of the Lease applicable to the First Floor
Space. Thus, the expiration date for the entire Premises will be November 30,
2009. Landlord is willing to so extend the term of the Lease applicable to the
Expansion Space on the terms herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto agree that the Lease is amended as follows:

 

1.         Extension of Term. Effective as of the date hereof, the definition of
Term Expiration Date in Section 2.1.7(c) of the Lease is hereby amended by
deleting that definition in its entirety and replacing it with the following new
definition so that the Term Expiration Date for the entire Premises (i.e., the
First Floor Space and the Expansion Space) will occur on November 30, 2009:

 

 

(c)

Term Expiration Date: November 30, 2009, subject to extension as set forth in

 

Section 41.

 

2.      Increase in Expansion Space Base Rent. The Expansion Space Base Rent
shall increase by the amount set forth in Section 6 of the Lease (i.e., 3%) for
the period December 1, 2008 to November 30, 2009.

 

3.      Extension Right. Effective as of the date hereof, Section 41 the Lease
(as amended by the First Amendment and the Second Amendment) is hereby deleted
in its entirety and replaced with the following new Section 41:

 

41.    Extension Right. Tenant shall have the right (“Extension Right”) to
extend the term of this Lease for 5 years (“Extension Term”) for the entire
Premises only on the

 

 

--------------------------------------------------------------------------------



Third Amendment to Lease Agreement– Emergent Product Development Gaithersburg,
Inc.

Page - 2

 

 

same terms and conditions as this Lease (including, but not limited to, the 3%
annual increases in Basic Annual Rent and the Expansion Space Base Rent pursuant
to Section 6 of this Lease). No Improvement Rent shall be payable by Tenant
during the Extension Term.

 

41.1          Personal Right. The Extension Right is personal to Emergent
Product Development Gaithersburg, Inc. and is not assignable separate and apart
from this Lease.

 

41.2          Notice. The Extension Right is conditional on Tenant giving
Landlord written notice of Tenant’s election to exercise the Extension Right at
least 9 months prior to the expiration of the initial Term (i.e., the initial
Term expires on November 30, 2009).

 

41.3          Defaults. Notwithstanding anything set forth above to the
contrary, the Extension Right shall not be in effect and Tenant may not exercise
the Extension Right (a) during any period of time that Tenant is in default
under any provision of this Lease that is monetary in nature; or (b) if Tenant
has been in default under any provision of this Lease 3 or more times,
regardless of whether the defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right.

 

41.4          Default After Exercise. The Extension Right shall terminate and be
of no further force or effect even after Tenant’s due and timely exercise of the
Extension Right, if, after such exercise, but prior to the commencement date of
an Extension Term, (a) Tenant fails to timely cure any default by Tenant under
this Lease; or (b) Tenant has defaulted 3 or more times during the period from
the date of the exercise of the Extension Right to the date of the commencement
of the Extension Term, regardless of whether such defaults are cured.

 

4.

Miscellaneous.

 

4.1    Entire Agreement; Capitalized Terms. This Third Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions. This Third Amendment may be amended only by an agreement in
writing, signed by the parties hereto. The use of initially capitalized terms in
this Third Amendment or terms otherwise defined in the Lease shall have the
meaning ascribed to them in the Lease unless the context requires otherwise.

 

4.2    Binding Effect. This Third Amendment is binding on and shall inure to the
benefit of the parties hereto, their respective agents, employees,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.

 

4.3    Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto except having additional signature pages
executed by other parties to this Third Amendment attached thereto.

 

BA3395193.1

[img2.gif]


 

--------------------------------------------------------------------------------



Third Amendment to Lease Agreement– Emergent Product Development Gaithersburg,
Inc.

Page - 3

 

 

4.4    Reaffirmation. Except as amended and/or modified by this Third Amendment,
the Lease is hereby ratified and confirmed and all other terms of the Lease
shall remain in full force and effect, unaltered and unchanged by this Third
Amendment except as necessary to give effect to this Section. In the event of
any conflict between the provisions of this Third Amendment and the provisions
of the Lease, the provisions of this Third Amendment shall prevail. Regardless
of whether specifically amended by this Third Amendment, all of the terms and
provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

 

4.5    Broker. Landlord and Tenant each represent and warrant that it has not
dealt with any broker, agent, or other person (collectively “Broker”) in
connection with this transaction, and that no Broker brought about this
transaction. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

BA3395193.1

[img3.gif]


 

--------------------------------------------------------------------------------



Third Amendment to Lease Agreement– Emergent Product Development Gaithersburg,
Inc.

Page - 4

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TENANT:

EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG, INC.,

a Delaware corporation

 

 

By:/s/R. Don Elsey

Name:R. Don Elsey

Title:Treasurer

 

 

LANDLORD:

 

ARE-QRS CORP.,

 

a Maryland corporation

 

 

By: /s/Jackie Clem

Name:Jackie Clem

Title: VP RE Legal Affairs

 

 

BA3395193.1

[img4.gif]


 

 